Citation Nr: 1645782	
Decision Date: 12/07/16    Archive Date: 12/19/16

DOCKET NO.  14-00 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial rating higher than 30 percent for an anxiety disorder, not otherwise specified (psychiatric disorder).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).  

3.  Entitlement to receipt of simultaneous VA compensation benefits and nonservice-connected disability pension payments.

(The issues of entitlement to service connection for diabetes mellitus, hypertension, erectile dysfunction, and a bilateral food disability, including the residuals of frostbite will be addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Theophilus Griffin, Counsel


INTRODUCTION

The Veteran had active service from May 1966 to May 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 decision of the Houston, Texas, Regional Office.  

In April 2014, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) and a transcript of the proceeding is of record.

At his April 2014 Board hearing, the Veteran provided competent testimony, at least arguably, suggesting that he is unable to work because of his service-connected disability, rating a claim for the TDIU rating that has been included on the Title Page.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At his August 2014 Board hearing, the Veteran provided a competent and credible account that his psychiatric disorder had worsened since the most recent April 2013 VA examination.  See Board Hearing Trans., Apr. 23, 2014, pp. 8-9.  As such, VA is required to afford him a contemporaneous VA examination to assess the current nature, extent, and severity of his psychiatric disorder.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Thus, the Board has no discretion and must remand the claim.  

The record also suggests the Veteran receives regular treatment for his psychiatric condition; however, relevant VA treatment records dated since October 2005 have not been associated with the claims folder. While not definitive, the record also indicates the Veteran continues to receive private treatment for the aforementioned disability but sufficient efforts to associate records dated since May 2012 have not been undertaken.  Under the law, VA must obtain these records.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  For this reason as well, the Board must remand the appeal. 

As discussed in the Introduction, the Veteran has raised a claim seeking a TDIU rating and the adjudication of this issue may be impacted by the adjudication of the psychiatric disorder.  Accordingly, the TDIU issue must be remanded because the claims are inextricably intertwined and must be considered together, rendering a decision by the Board on the Veteran's TDIU claim premature at this point.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) aff'd, 631 F.3d 1380 (Fed. Cir. 2011), vacated on other grounds 132 S. Ct. 75 (U.S. Oct. 3, 2011).

The Veteran maintains that the RO incorrectly implemented the award of his service connection compensation benefits, resulting in the underpayment of his benefits (i.e., $23,817.00).  See Board Hearing Trans., Apr. 23, 2014, p. 9-10.  While the June 2013 rating decision and November 2013 Statement of the Case (SOC) detail the amount of the awards for the relevant years, the respective determination do not provide a detailed analysis of the Veteran's benefits.  Given the current state of the record, the Board also deems it necessary for the AOJ to prepare an audit of the Veteran's disability compensation benefits to ensure the calculation of the disability benefits is correct.  See also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (holding that the Board has a duty, under 38 C.F.R. § 19.9(a), to remand a case "[i]f further evidence or clarification of the evidence or correction of a procedural defect is essential for a proper appellate decision.").

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran and his representative a notice letter advising him about what is needed to substantiate a claim for a TDIU rating.  Request that he complete a Veteran's Application for Increased Compensation Based on Unemployability (VA Form 21-8940) and to complete the necessary documentation to authorize VA to contact current and/or former employer(s) for additional information regarding his employment. 

2.  Contact the Veteran to identify all sources of private psychiatric treatment, hospitalization or evaluation, since May 2012.  Then, undertake all necessary efforts to obtain any identified private treatment records.  Also, obtain all outstanding VA psychiatric treatment or hospitalization records, dated from October 2005 to the present.  Any negative response(s) must be in writing and associated with the claims folder.  All efforts to obtain the records should be documented.

3.  Upon receipt of all additional records, schedule another VA compensation examination to reassess the severity of the Veteran's psychiatric disorder.  The claims folder, including a complete copy of this remand, must be provided to and reviewed by the examiner in conjunction with the examination.  All necessary diagnostic testing and evaluation should be performed, and all findings set forth in detail.  It is requested that the VA examiner indicate all present symptoms and manifestations attributable to the Veteran's service-connected psychiatric disorder, in accordance with the rating criteria specified at 38 C.F.R. § 4.130, Diagnostic Code 9413.  The examiner should assign a Global Assessment of Functioning (GAF) score and explain the basis for this finding.

Then, the examiner must specifically state whether it is at least as likely as not that, without taking into account his age, the Veteran has been precluded from obtaining or maintaining gainful employment (consistent with his education and occupational experience) due to the impairment caused by his service-connected disabilities. 

It is most essential the examiner discuss the medical rationale of all opinions expressed, whether favorable or unfavorable to the claim, based on the objective clinical findings and information obtained from review of the record. 

4.  Prepare an audit/accounting of the Veteran's VA service connection compensation benefits, including an explanation of the timing of any increase or reduction of such benefits, the reasons supporting the reduction, the entire calculated amount of the award, and the individual payments made to the Veteran during the relevant time period.  A copy of the written audit should be inserted into the claims file and another provided to the Veteran and his representative. 

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims must be readjudicated based on the entirety of the evidence of record.  If any claim remains denied, the Veteran and his representative should be issued a Supplemental Statement of the Case, and the appeal returned for appellate review.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




